Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 85 and 89 contain the trademark/trade name Aflibercept.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Aflibercept and, accordingly, the identification/description is indefinite.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 63-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 9,745,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the issued US Patent are both drawn to a method of treating a subject having an ocular disorder associated with neovascularization, the method comprising administering A composition comprising a purified or isolated, soluble, ligand binding polypeptide or ligand polypeptide comprising an amino acid sequence having at least 95% identity to the sequence of amino acids defined by positions 47-115 of SEQ ID NO: 2, with the proviso that positions of the polypeptide corresponding to positions 104-106 of SEQ ID NO: 2 are not identical to N-X-S or N-X-T, wherein the polypeptide binds to at least one ligand polypeptide selected from human VEGF-C, VEGF-D, and PIGF, and a pharmaceutically acceptably diluent, adjuvant, excipient, or carrier.
Claims 63-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No.10494617B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the issued US Patent are both drawn to a method of treating a subject having an ocular disorder associated with neovascularization, the method comprising administering a composition comprising a purified or isolated, soluble, ligand binding polypeptide or ligand polypeptide comprising an amino acid sequence having at least 95% identity to the sequence of amino acids defined by positions 47-115 of SEQ ID NO: 2, with the proviso that positions of the polypeptide .
Claims 63-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No.10494617 B2 or claims 1-49 of U.S. Patent No. 9,745,558 in view of Schuster et al. (US2011/0200612A1) and 
As stated above, the issued US Patents 10494617B2 and 9,745,558 teach the methods of instant claims 63-81.  The issued claims do not teach a combining the claimed method of treating an ocular disease with an additional inhibitor of VEGF-A, as set forth in instant claims 82-90.
However, the combination of multiple inhibitors of VEGF-signaling for treating or preventing eye diseases is known in the prior art as of the effective filing date of the instant invention.  
Patel et al. (WO2010127029A1) teach treatment of ophthalmological diseases by means of administering VEGF antagonist to an individual.  Moreover, Patel et al. defines “VEGF” in the following manner: [0095] “The term "VEGF" refers to a vascular endothelial growth factor that induces angiogenesis or an angiogenic process. As used herein, the term "VEGF" includes the various subtypes of VEGF (also known as vascular permeability factor (VPF) and VEGF-A) (see Figure 2(A) and (B)) that arise by, e.g., alternative splicing of the VEGF- A/VPF gene including VEGF.sub.121, VEGF.sub.165 and VEGF.sub.189. Further, as used herein, the term "VEGF" includes VEGF-related angiogenic factors such as PIGF (placenta growth factor), VEGF-B, VEGF-C, VEGF-D and VEGF-E, which act through a cognate VEFG receptor (i.e., VEGFR) to induce angiogenesis or an angiogenic process.”
Moreover, Patel et al. states that: [0097] The term "VEGF antagonist" refers to an agent that reduces, or inhibits, either partially or fully, the activity or production of a VEGF. 
In one embodiment, Patel et al. teach that inhibitors of VEGF-signaling, such as VEGF receptor-Fc fusion protein, Aflibercept and bevacizumab are useful in treating eye disease related conditions (reads on claims 82-90). See claim 1 of this reference:

    PNG
    media_image1.png
    294
    892
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have modified the methods set forth in the issued claims of US Patents 10494617 and 9745558 to combine an inhibitor of VEGF-C and/or VEGF-D with an inhibitor of VEGF-A in the treatment of ocular disease.  One of ordinary skill in the art would have been motivated to make this modification of the patented method of treating an ocular disorder, because the prior art teaches that inhibitors of VEGF-A are also useful for treating ocular disorders. the same purpose as inhibitors of VEGF-C and/or VEGF-D.  According to MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699